Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bontje (20050057745) in view of Ohtomo (20170227357).


Referring to claims 1 and 10, Bontje shows a setting method of a monitoring system (see figure 8) including:
a light projecting and receiving unit having an emitting section configured to emit a light flux (see figure 8 Ref 66 also see paragraph 61), a scanning section configured to make the light flux scan within a monitoring space (see paragraph 66 also see figure 11), and a light receiving section configured to receive a light flux reflected from an object within the monitoring space (see paragraph 61 note the interconnected receiver Ref 34),
a processing section configured to measure a distance to the object by processing signals from the light projecting and receiving unit and to output a distance image with three-dimensional distance information for each measurement point (see figure 8 Ref 60 also see paragraph 62-63 note specifically 63 includes elevation, 
a display device configured to display the distance image output from the processing section in a virtual space (see figures 12 and 13 also see paragraph 68 note the wireframe image is developed through the scanning data), and
a user interface configured to perform input of attitude information in response to an operation of a user (see paragraph 69 note the user display may be a touch screen), the method comprising:
inputting the attitude information through the user interface so as to adjust an attitude or position of the distance image displayed on the display device (see paragraph 70 note the user may select a corner point of a home shown and the optical assembly will then mark and measure the point see figure 13 note the point is selected and the distance to the point is measured and the coordinates of the target are displayed);
performing coordinate conversion for at least the distance image on the basis of the attitude information having been input (see figure 13 note the coordinates are displayed, see paragraph 62-63 for the conversion of the relative location of the measured target point to the absolute location); and
displaying the distance image after having been subjected to the coordinate conversion on the display device (see figure 13 note the point is displayed in the display 
Ohtomo shows a similar device that includes a setting method of a monitoring system (see figure 1 and abstract) including:
a light projecting and receiving unit having an emitting section configured to emit a light flux (see figure 2 Ref 32), a scanning section configured to make the light flux scan within a monitoring space (see figure 2 Ref 36), and a light receiving section configured to receive a light flux reflected from an object within the monitoring space (see figure 2 Ref 38 receiving reflections for distance measurement and Ref 27 receiving images of the detected area),
a processing section configured to measure a distance to the object by processing signals from the light projecting and receiving unit and to output a distance image with three-dimensional distance information for each measurement point (see paragraph 10 note the processing prepares a three-dimensional model),
a display device configured to display the three-dimensional model from the processing section in a virtual space (see paragraph 5 note that while Ohtomo fails to disclose displaying the distance images Ohtomo does display a three dimensional model with vertical lines), and
a interface configured to perform input of attitude information in response to an operation of a user (see figure 5 Ref 74), the method comprising:
inputting the attitude information through the interface so as to adjust an attitude or position of the distance image displayed on the display device (see figure 5 Ref 71 and 72 also see paragraph 70-73);

Referring to claims 2 and 12, Bontje shows the object is a vertical surface or a horizontal surface in the monitoring space (see figure 15).
Referring to claims 4 and 14, Bontje shows the temporary attitude information includes information with regard to rotation of the virtual space or shift of the distance image (see paragraph 70 note the designation of the measurement point may require the optical assembly to be turned).
Referring to claims 5 and 15, Bontje when an instruction to change a viewpoint position through the user interface has been performed, the display device displays the distance image at a viewpoint position after the changing (see paragraph 68-69 note the GIS information as well as model information may be saved on the storage device and the user is able to select a plot map and design plans associated with a geophysical location of interests that is selected by the user).
Referring to claim 9, Bontje shows the user interface performs input of the temporary attitude information so as to make an attitude or position of the distance image displayed on the display device follow relative to an attitude or position of an object actually existing in the monitoring space (see figure 13 also see paragraph 68-69). 


Referring to claims 3 and 13, Bontje renders obvious the distance image is displayed with a different color correspondingly to a distance or reflected light intensity of the measurement point (see paragraph 27 note the coloring and labeling that is taught for identifying measuring points also see figure 13 clearly identifying a measurement point).
Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.  Referring to the argument that Bontje fails to show a distance image:  Figure 13 was cited to show the display of the measured point as depicted in the scan.  The highlighted measured point is displayed on the image as well as the distance to the measured point and the three dimensional coordinates of the point. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645